DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 05/10/2021.  
Claim(s) 1-19 is/are pending in the application.
Independent claim(s) 1 was/were amended.
Dependent claim(s) 15 was/were amended and rewritten into independent form.
Dependent claim(s) 2-14 was/were amended.
Claim(s) 16-19 was/were added.
	

Response to Arguments
Applicant's argument(s), regarding the portion(s) of “associating the texture property with a corresponding polygon, from a piece of information” as recited in independent claim 1 (and similarly in independent claim(s) 15-16), filed 05/10/2021, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Petkov and Fan, used in the previous rejection of claim(s) 1, can be relied upon for the aforementioned portion(s). 

In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown previously and in the updated rejection below, Petkov is not relied upon to teach/suggest the whole limitation, rather Petkov is only relied upon to show that a texture property is associated with a corresponding polygon to produce a 2D textured model. This is shown in paragraphs [0052] and [0059], 

Applicant's argument(s), regarding the portion(s) of “matching the 3D model and the textured 2D model” as recited in independent claim 1 (and similarly in independent claim(s) 15-16), filed 05/10/2021, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Petkov, used in the previous rejection of claim(s) 1, can be relied upon for the aforementioned portion(s). 

In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown previously and in the updated rejection below, Petkov discloses in paragraph [0049] that mesh post-processing may include generating one or more texture coordinates for mapping one or more mesh coordinates to texture space, where they unfold the mesh into a two-dimensional plane and determine the UV coordinates to which the mesh vertices correspond. This shows that an unfolded mesh (which will be the textured 2D model) is already matched and has correspondence to the 3D model (original mesh). This in turn, suggests that the generated textured 3D model is based on this association of the original mesh and the unfolded mesh. 

In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of Fan into Petkov would allow the use of more information when determining the polygons to texture.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 7-8, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov et al. (US 2019/0096119 A1) in view of Fan et al. (US 8,279,219 B1).

In regards to claim 1, Petkov teaches a method for texturing a 3D model of at least one scene, the method comprising:
a)	meshing with surface elements of a point cloud representing the scene to generate the 3D model, each surface element representing an area of the scene (e.g. [0033],Fig.1: step 102, acquiring a medical dataset; the medical dataset is a three-dimensional (3D) representation of a three-dimensional (3D) object; [0035]: step 104, determining a surface structure 206 corresponding to the surface of the object; [0037]: surface structure 206 may be a mesh; mesh may be a polygon mesh, for example a triangular mesh; [0042]: step 104 of determining the surface structure 206 may be based on a point cloud representing the medical data set; point cloud may comprise a set of data points in a three-dimensional coordinate system; points may represent the surface of the object; point cloud may be used to generate a mesh), 
b)	unfolding the 3D model for obtaining a 2D model formed of a plane mesh formed of polygons, each surface element corresponding to a single polygon, and vice versa (e.g. as above, [0037]: polygon mesh; [0049]: mesh post-processing may include generating one or more texture coordinates for mapping one or more mesh coordinates to texture space; texture space may be defined in two dimensions by axes denoted U and V; a texture coordinate may be generated for each mesh vertex or each mesh face; generating one or more texture coordinates may use a UV unwrapping algorithm; UV unwrapping may unfold the mesh into a two-dimensional plane and determine the UV coordinates to which the mesh vertices correspond), and
c)	for at least one of the surface elements,
iii)	associating a texture property with a corresponding polygon, which is superimposed on the surface element to produce a textured 2D model (e.g. [0052]: in step 108, rendering, by a physically-based volumetric renderer and from the medical dataset, one or more material properties of the surface of the object at each of the plurality of rendering locations; [0059]: the surface structure 206 may be a 3D surface model having existing texture mapping coordinates on which to render an image texture; for example, the plurality of rendering locations may be derived from the texture mapping coordinates, for example be the same as texture mapping coordinates), and
d)	producing the textured 3D model by matching the 3D model and the textured 2D model (e.g. [0065]: transmitting the determined material specification code per rendering location and/or per region to a visualisation unit; [0079],Fig.3: visualisation unit 314 may include visualisation software for displaying a three-dimensional representation 310 of the object 310 supplied from the rendering apparatus 304; visualisation unit 314 may be a display screen; as above, [0049]: unfolding mesh),

c)	for at least one of the surface elements,
i)	identifying, from an image bank, of the images representing the area of the scene and which have been acquired by a camera the image plane of which has a normal direction, in the corresponding acquisition position, forming an angle (Θa-b) less than 10° with a direction normal to the face of the surface element,
ii)	selecting of an image from the identified images, and,
iii)	associating the texture property with a corresponding polygon, from a piece of information of a pixel of the selected image which is superimposed on the surface element, so as to produce a textured model.

	However, Fan teaches a method, comprising:
c)	for at least one of all the surface elements,
i)	identifying, from an image bank, of the images representing the area of the scene and which have been acquired by a camera the image plane of which has a normal direction, in the corresponding acquisition position, forming an angle (Θa-b) less than 10° with a direction normal to the face of the surface element (e.g. c.9 L.27-c.10 L.39,Figs.6-7: computing a normal vector for each polygon of the three-dimensional model at step 702; at step 704, a vector corresponding to a camera direction is determined for each image; with the polygon and camera vectors determined, they may be compared to determine which image, if any, corresponds to each polygon of the three-dimensional model; each polygon is evaluated; at step 708, a dot product is computed between the polygon vector and a view vector; the image selected for texture mapping the polygon may be the image corresponding to the greatest dot product; if the dot product of the polygon and view vectors is positive, the camera faces the polygon, and the image taken from the camera may be used to texture the polygon; if the dot product of the polygon and view vectors exceeds the threshold, the photographic image that corresponds to the view vector is texture mapped to the polygon face at step 710; Examiner’s note: this suggests a dot product of vectors is used to determine image with normal vector closest to that of the normal vector of the polygon; as such, since angles between vectors are known to be used to calculate dot products between vectors, selecting an image with the smallest angle, such as less than 3-10° may be realized; to note, angles between vectors are known to be used to calculate dot products),
ii)	selecting of an image from the identified images (e.g. as above, c.9 L.27-c.10 L.39: the image selected for texture mapping the polygon may be the image corresponding to the greatest dot product), and,
iii)	associating a texture with a corresponding polygon, from a piece of information of a pixel of the selected image which is superimposed on the surface element (e.g. as above, c.9 L.27-c.10 L.39: photographic image that corresponds to the view vector is texture mapped to the polygon face).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Petkov to texture map based on normal vectors, in the same conventional manner as taught by Fan as both deal with texture mapping. The motivation to combine the two would be that using images that have a steep view of the polygon face (less than the threshold result of dot product) may appear pixelated when texture mapped to the polygon face (see c.10 L.24-33).

claim 15 and medium claim 16, claim(s) 15-16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 15-16 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, Petkov discloses use of a storage/medium and a processor in paragraph [0077].
	
In regards to claim 4, Fan also teaches a method, wherein in step i), the image is selected whereof the image plane of the camera has a normal direction, in the corresponding acquisition position, making the smallest angle, with a direction normal to the face of the surface element (e.g. as above, c.9 L.27-c.10 L.39,Figs.6-7: at step 704, a vector corresponding to a camera direction is determined for each image; with the polygon and camera vectors determined, they may be compared to determine which image, if any, corresponds to each polygon of the three-dimensional model; Examiner’s note: this suggests a dot product of vectors is used to determine image with normal vector closest to that of the normal vector of the polygon; as such, since angles between vectors are known to be used to calculate dot products between vectors, selecting an image with the smallest angle, such as less than 3-10° may be realized).

In addition, the same rationale/motivation of claim 1 is used for claim 3.

In regards to claim 7, Petkov teaches a method, wherein more than 50 pixels per mm2 are at least partially superimposed inside at least one polygon, on the basis of the area of the polygon model (e.g. as above, [0052]: rendering one or more material properties of the surface of the object at each of the plurality of rendering locations; [0059]: the surface structure 206 may be a 3D surface model having existing texture mapping coordinates on which to render an image texture; each pixel of the texture may correspond to a rendering location; Examiner’s note: this suggests that each pixel would be covered).

In regards to claim 8, Petkov teaches a method, wherein a visual representation of the textured 3D digital model of a scene is displayed on a screen of a computer or an augmented reality headset (e.g. as above, [0065]: transmitting the determined material specification code per rendering location and/or per region to a visualisation unit; [0079],Fig.3: visualisation unit 314 may include visualisation software for displaying a three-dimensional representation 310 of the object 310 supplied from the rendering apparatus 304; visualisation unit 314 may be a display screen).

In regards to claim 11, Fan also teaches a method, wherein prior to step a), the discretization of the scene is obtained by photogrammetric processing of images in the image bank (e.g. c.2 L.51-53: a photogrammetry algorithm is used to derive the three-dimensional model from selections on the two-dimensional images).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Petkov to generate a 3D model, in the same conventional manner as taught by Fan as both deal with texture mapping a 3D model. The motivation to combine the two would be that it would allow the 3D model to be generated using a different technique.

In regards to claim 12, Petkov teaches a method, wherein the mesh formed in step a) comprises quadrangular elements and/or triangular surface elements (e.g. as above, [0037]: surface structure 206 may be a mesh; mesh may be a polygon mesh, for example a triangular mesh).

In regards to claim 13, Petkov teaches a method, wherein each polygon of the 2D model having a shape and dimensions identical to the surface element corresponding thereto in the 3D model (e.g. as above, [0037]: polygon mesh; [0049]: mesh post-processing may include generating one or more texture coordinates for mapping one or more mesh coordinates to texture space; generating one or more texture coordinates may use a UV unwrapping algorithm; UV unwrapping may unfold the mesh into a two-dimensional plane; Examiner’s note: this suggests that the polygons would maintain shape and dimensions).

In regards to claim 14, Petkov teaches a method, wherein the texture property being the color of the pixel or a piece of metadata associated with the pixel (e.g. [0056]: the one or more rendered material properties may be one or more of: a scattering coefficient, a specular coefficient, a diffuse coefficient, a scattering distribution function, a bidirectional transmittance distribution function, a bidirectional reflectance distribution function, and colour information; [0059]: each pixel of the texture may correspond to a rendering location; [0064]: storing the one or more material properties per rendering location).

	In regards to claim 17, the combination of Petkov and Fan teaches a method, wherein the angle (Θa-b) is formed to be less than 5° (e.g. Fan as above, c.9 L.27-c.10 L.39,Figs.6-7: the image selected for texture mapping the polygon may be the image corresponding to the greatest dot product; if the dot product of the polygon and view vectors is positive, the camera faces the polygon, and the image taken from the camera may be used to texture the polygon; Examiner’s note: this suggests a dot product of vectors is used to determine image with normal vector closest to that of the normal vector of the polygon; as such, since angles between vectors are known to be used to calculate dot products between vectors, selecting an image with the smallest angle, such as less than 3-10° may be realized; to note, angles between vectors are known to be used to calculate dot products).

	In regards to claim 18, the combination of Petkov and Fan teaches a method, wherein the angle (Θa-b) is formed to be less than 3° (e.g. Fan as above, c.9 L.27-c.10 L.39,Figs.6-7: the image selected for texture mapping the polygon may be the image corresponding to the greatest dot product; if the dot product of the polygon and view vectors is positive, the camera faces the polygon, and the image taken from the camera may be used to texture the polygon; Examiner’s note: this suggests a dot product of vectors is used to determine image with normal vector closest to that of the normal vector of the polygon; as such, since angles between vectors are known to be used to calculate dot products between vectors, selecting an image with the smallest angle, such as less than 3-10° may be realized; to note, angles between vectors are known to be used to calculate dot products).

	In regards to claim 19, the combination of Petkov and Fan teaches a method, wherein step c) is performed for all of the surface elements (e.g. Petkov as above, [0052]: at each of the plurality of rendering locations; Fan as above, c.9 L.27-c.10 L.39: for each polygon of the three-dimensional model).

Claim(s) 2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Petkov and Fan as applied to claim 1 above, and further in view of Lin et al. (US 2016/0086336 A1).

In regards to claim 2, the combination of Petkov and Fan teaches the method of claim 1, but does not explicitly teach the method, comprising a step prior to step a), wherein the scene is discretized in the form of the point cloud, from an image bank identical to the image bank used in step i) comprising 

However, Lin teaches a method, wherein the scene is discretized in the form of the point cloud, from an image bank comprising images each representing a portion of the scene seen by at least one camera and wherein at least two images acquired at different positions represent portions of the scene that overlap (e.g. [0026],Fig.1: the system 100 is configured to generate point cloud data 116 (e.g. a 3D point cloud or a 3D model) during an image capture process as an image capture device (e.g. the camera 102) is moved around an object; [0029]: comparator 108 is configured to perform a pixel-by-pixel comparison of image frames in the sequence of image frames 104 with respect to each other and/or with respect to one or more keyframes 114 stored in the memory 112; comparator 108 performs the pixel-by-pixel comparison to determine an overlap ratio 109; Examiner’s note: shows images may overlap).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Petkov and Fan to generate point cloud, in the same conventional manner as taught by Lin as both deal with point clouds. The motivation to combine the two would be that it would allow the generation of the point cloud using overlapping images.

In regards to claim 5, Lin also teaches a method, wherein prior to step a), the image bank implemented in step i) is generated by moving, in a plurality of acquisition locations, a scanning device comprising at least one camera, and, at each acquisition location, a portion of the scene seen by the scanning device is acquired by taking at least one image by way of the camera, the acquisition (e.g. as above, [0026],Fig.1: the system 100 is configured to generate point cloud data 116 (e.g. a 3D point cloud or a 3D model) during an image capture process as an image capture device (e.g. the camera 102) is moved around an object; [0029]: comparator 108 is configured to perform a pixel-by-pixel comparison of image frames in the sequence of image frames 104 with respect to each other and/or with respect to one or more keyframes 114 stored in the memory 112; comparator 108 performs the pixel-by-pixel comparison to determine an overlap ratio 109; Examiner’s note: shows images may overlap).

In addition, the same rationale/motivation of claim 2 is used for claim 5.

In regards to claim 6, Lin also teaches a method, wherein the rate of overlap between said two images acquired at different positions is greater than 70 % (e.g. as above, [0026],[0029]; [0033]: overlap ratio 109 is a percentage of similar pixels of a total number of pixels, and the overlap ratio threshold 131 is a percentage at or above which an image frame is considered to be substantially similar (e.g. 90% similarity) to a keyframe; Examiner’s note: suggests overlap may be greater than 70%).

In addition, the same rationale/motivation of claim 2 is used for claim 6.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Petkov and Fan as applied to claim 1 above, and further in view of Schrag (US 2010/0194768 A1).

claim 9, the combination of Petkov and Fan teaches the method of claim 1, but does not explicitly teach the method, wherein the images of the image bank comprise metadata comprising, for each pixel of an image, at least one property of the material constituting the portion of the scene imaged by the pixel.

However, Schrag teaches a method, wherein the images of the image bank comprise metadata comprising, for each pixel of an image, at least one property of the material constituting the portion of the scene imaged by the pixel (e.g. [0029]: each pixel value of a UV coordinate layer in the layered image provides storage capacity for the U and V values in addition to one meta-data property value, such as a model identifier; may store any other meta-data information as may be needed by the 3D modeling software, such as a " material" or "shader" identifier).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Petkov and Fan to assign metadata to each pixel, in the same conventional manner as taught by Schrag as both deal with texture mapping. The motivation to combine the two would be that it would allow the assignment and use of properties included in metadata for each pixel of an image.

In regards to claim 10, Petkov teaches a method, wherein the property of the material is a thermal property and/or an electrical property and/or a mechanical property and/or a magnetic property and/or a radiographic property (e.g. [0056]: material properties may be one or more of: a scattering coefficient, a specular coefficient, a diffuse coefficient, a scattering distribution function, a bidirectional transmittance distribution function, a bidirectional reflectance distribution function, and colour information; these material properties may be used to derive a transparency, reflectivity, surface roughness, and/or other properties of the surface of the object at the rendering location).

Allowable Subject Matter
Claim(s) 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  

Claim(s) 3 was/were carefully reviewed and a search with regards to independent claim(s) 1 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 3 (and specifically independent claim(s) 1), the prior art search was found to neither anticipate nor suggest the method of claim 1, comprising a step i’) between steps i) and ii), where sharp images are identified from among the images determined in step i) and a step i"), which is intermediate between steps i') and ii), wherein the image is identified taken by the camera the image plane of which is the closest to the surface element (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612